Citation Nr: 1025391	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 2007, 
for service connection for degenerative disc disease spondylosis, 
L4-5 (low back disability).

2.  Entitlement to an effective date earlier than April 9, 2007, 
for service connection for cervical spine spondylosis (cervical 
spine disability).

3.  Entitlement to an effective date earlier than April 9, 2007, 
for service connection for right shoulder degenerative joint 
disease at the acroclavicular joint (right shoulder disability).

4.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for 
residuals of left knee injury with traumatic arthritis and 
painful extension (left knee disability).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) as follows.  

(1) In May 1995, the Montgomery, Alabama, RO, granted 
entitlement to service connection for residuals of a 
left knee injury, and granted noncompensable initial 
rating for this disability.  The Veteran appealed for 
a higher initial rating.  This aspect of the Veteran's 
current appeal was previously addressed in a Board 
remand dated in January 1999.  The Veteran's original 
claims file was lost or destroyed; however, a printed 
copy of the Board's January 1999 remand has been 
associated with the rebuilt claims file.  The RO has 
since assigned an increased initial rating of 10 
percent, effective from the date of service 
connection, September 23, 1994.  The Veteran appeals 
for an initial rating of 30 percent or greater.  See 
correspondence received from Veteran in May 2009 and 
July 2009.

(2) In a rating decision dated in October 2007, the RO 
granted entitlement to service connection for low back 
disability, cervical spine disability, and right 
shoulder disability, and assigned an effective date 
for service connection for each disability of April 9, 
2007.  The Veteran appeals for an effective date in 
2004, corresponding to a claim for service connection 
that he avers to have submitted in August 2004.

(3) In May 2008, VA received the Veteran's claim for a 
rating in excess of 70 percent for PTSD.  The Veteran 
appeals for a disability rating of 100 percent for PTSD.  
In his written claim he specifically asserted that he is 
not seeking entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  Rather, he specifically seeks a 100 
percent schedular rating for PTSD.

The issue of entitlement to Special Monthly Compensation 
has been raised by the Veteran by correspondence dated in 
May 2008, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 
percent for left knee disability and entitlement to a rating in 
excess of 70 percent for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether claims of 
service connection for low back, cervical spine, and right 
shoulder disability were received in August 2004, but no earlier 
than August 16, 2004.





CONCLUSIONS OF LAW

1. The criteria for an effective date of August 16, 2004, but no 
earlier, for service connection for low back disability, are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.400 (2009).

2. The criteria for an effective date of August 16, 2004, but no 
earlier, for service connection for cervical spine disability, 
are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009).

3. The criteria for an effective date of August 16, 2004, but no 
earlier, for service connection for right shoulder disability, 
are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants an effective date of August 
16, 2004, for service connection for cervical spine, low back, 
and right shoulder disabilities.  This constitutes a complete 
grant of the benefit sought on appeal with respect to the 
Veteran's claims for earlier effective dates for service 
connection.  As such, no discussion of VA's duty to notify or 
assist with respect to these claims is necessary.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was 
received within one year after separation from service, the 
effective date will be the day following separation from service 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

In this case, there is no dispute that the claims for service 
connection were received many years after discharge from active 
service; therefore, this exception is not applicable.

Another exception is that where compensation is awarded pursuant 
to a liberalizing law or VA regulation, the effective date of 
such award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  In order to be entitled to a retroactive 
payment under this provision, the Veteran must have continuously 
been eligible for and met all criteria for the benefit awarded 
from the date of the liberalizing VA law or issue.  See 38 C.F.R. 
§ 3.114(a).  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year prior 
to the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).  

Here, the benefits for which the effective dates on appeal were 
assigned were granted pursuant to laws and regulations that had 
existed many years prior to the date of claims for service 
connection; this exception is therefore not applicable in the 
present case.

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).    

In this case, it is contended that the claims for service 
connection for low back, cervical spine and right shoulder 
disability were received in August 2004; there is no contention 
or indication of an earlier informal claim for service 
connection.

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

This earlier effective date appeal is complicated by the fact 
that the Veteran's claims file and documentation submitted by the 
Veteran has on past occasions been lost and not recovered while 
in the possession of VA.  Determining the time frame or frames 
during which the claims file or documentation to be associated 
with a missing claims file was lost is of course inherently 
problematic, since by its very nature it involves a significant 
degree of uncertainty.  

The Veteran contends the claims file has been lost on at least 
three occasions.  In a July 2007 statement the Veteran detailed 
having been denied compensation in 1969; having reopened his 
claims as to several issues in 1994 and being informed his claims 
file could not be found; having been informed in October 1995 
that his claims file was again lost; and being informed in 
November 2006 that his entire claims file had been lost again.  
From a review of the claims file this description appears to be 
reasonably consistent with the time frames for which 
documentation is not associated with the claims file.

Based on the Board's review of the claims file it is evident that 
the claims file was lost during or before September 2002, as this 
is the date of the earliest date-stamps on original 
correspondence in the claims file, and that the Veteran had 
claims dating back to 1995 and earlier, as evidenced and 
described by a January 1999 Board remand documented in the 
Board's electronic files, a printed copy of which his associated 
with Volume I of VII of the claims file.  Under similar 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) held that the Board can rely on facts as stated in 
a prior Board decision because the application of the presumption 
of regularity requires that, in the absence of clear evidence to 
the contrary, it must be assumed that the Board accurately 
recorded the facts as they then existed.  See Marciniak v. Brown, 
10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold 
otherwise would require this Court to presume that [VA] in its 
prior decision on the claim did not properly discharge its 
official duties."  Id.

There is also a gap and seeming paucities in original 
documentation dating from the late 2004 time frame, during which 
the Veteran sought to have his claims file transferred from the 
RO in Columbia, South Carolina, to the RO in Montgomery, Alabama 
(see, e.g., Veteran's statement received in November 2004), 
nearer where he lived, apparently because he had ceased 
employment with VA.  

As of April 2006, the original documentation of record resumes 
and appears complete.  There are also indications that the claims 
file was to be transferred to the Board during this time frame.  
However, a letter from the RO to the Veteran dated in August 2006 
states, "As you know, we are attempting to locate your claims 
folder."  

The Veteran has on several occasions sent in documentation to 
fill the gaps in the original documentation lost while in the 
possession of VA.  The claims file as it currently exists is 
quite large, consisting of seven claims folders of original and 
photocopied documentation.

The first original (not photocopied or resubmitted) documentation 
pertaining to the earlier effective date claims on appeal was a 
statement from the Veteran to the RO in Columbia South Carolina, 
indicated by date stamp to have been received on April 9, 2007.  
The first three numbered paragraphs pertain to left knee 
disability, bilateral hearing loss, and left eye disability.  At 
the fourth paragraph, the Veteran wrote in pertinent part as 
follows:

I still haven't had a C&P exam on the long standing 
claim on the injury to the finger on my left hand.  
Also there hasn't been [an] exam for the claim for 
injury to my lower back[,] neck and right shoulder.  I 
will be submitting medical evidence for a nexus on the 
last three conditions in the next few weeks.  SINCE my 
claim folder has been lost and reconstructed three 
times are there not any procedures to expedite this 
claim as it was due to be at the BVA in 2003.  I am 
not placing blame just asking for a quick and proper 
decision.  Please consider this as an NOD or appeal as 
my folder has no structure as to a proper time frame.

In June 2007, the RO received from the Veteran correspondence 
asserting that his claim for service connection for back, neck 
and shoulder disability was received in mid-2003. 

The RO issued a deferred rating decision in June 2007 noting that 
the service treatment records included notations of mortar 
shrapnel wounds to the right shoulder and the Veteran being 
provided a cervical collar, and including the notation 
"[d]efinitely need to have examinations scheduled."

After the requested VA examination was provided in July 2007, the 
Veteran was found to have residuals of in-service mortar shrapnel 
injuries resulting in disability of the low back, cervical spine, 
and right shoulder, as evidenced by the service treatment records 
and the results of the July 2007 VA examination.  Accordingly, 
entitlement to service connection for low back, cervical spine, 
and right shoulder disability was granted.  The RO assigned an 
effective date for service connection of April 9, 2007, the date 
of receipt by VA of the letter in which the Veteran requested a 
VA examination for these disabilities and expressed a desire to 
appeal any denials he might not have knowledge of as a result of 
the problems with his claims file.  

In January 2008, the RO received from the Veteran what he 
identified as copies of many previously submitted forms.  Copies 
or originals of some of these were contained in the claims file 
as it existed as of that time, while other forms were not in the 
claims file at that time.  The Veteran wrote in a statement 
attached to the submitted documentation as follows:

Please consider the following, this information has 
been submitted before and I wish to amend my appeal to 
the following.  

The only thing I wish to appeal is the following.  
Service connection for left knee, the effective date 
for my back neck and right shoulder and the fact that 
my condition still not i[m]prove just deteri[or]ate 
and become worse...  

[Sic.]

The documents indicated to be re-submitted by the Veteran were 
dated, in reverse chronological order, November 2007, July 2007, 
June 2007, June 2007, January 2007 (including lay statements in 
support of the claim for service connection for neck, back, and 
shoulder disability), September 2006, medical evidence pertaining 
to the low back and neck from May 2007 (nexus opinion as to low 
back, cervical spine and right shoulder) and March 2007 (x-rays 
of low back and cervical spine), May 2006, March 2005, November 
2004, August 2004 (including a claim for service connection for 
low back, cervical spine and right shoulder disability), July 
2004, April 2004, July 2003, September 2002, and January 1998.

After a close comparison with information already in the claims 
file the Board can find nothing in the above-described received 
documentation that might plausibly to give rise to suspicion of 
irregularity as to the documents submitted, aside from the bare 
fact that some of the documents were not associated with the 
claims file previously.  Because there is no doubt that the 
claims file and a large quantity of documentation submitted by 
the Veteran to VA has been lost over the course of time, however, 
any negative inference one might draw from copies of 
documentation sent by the Veteran to the RO in January 2008 but 
not associated elsewhere with the claims file is at best 
arguable.  

One of the documents not associated at the time of receipt of the 
Veteran's January 2008 statement is the putative August 2004 
claim of service connection for low back, cervical spine and 
right shoulder disability, which provides as follows:

Please review my service medical records and amend my 
claim for compensation to include my lower back and 
right shoulder all injured in January while in 
Vietnam.  Please schedule me with a C&P exam at the 
VAMC in Birmingham, [Alabama].

The Board has examined the chronology and contents of the 
existing claims file closely, and can find nothing to prove or 
disprove that the August 2004 claim was submitted to a VA RO in 
August 2004 as contended by the Veteran.  Corroborating his claim 
is the letter questioning the status of his claims in January 
2007, in which he inquired about the pending status of ten 
separate claims, including his claims for service connection for 
neck and back disability.  Also, the wording of the April 2007 
letter, requesting a VA examination for his low back, cervical 
spine and right shoulder disabilities, rather than asserting a 
claim of service connection for these disabilities, is on its 
face corroborative of the Veteran having previously submitted a 
claim for service connection and having previously requested a VA 
examination.  Additionally, prior to the grant of service 
connection in October 2007, and thus prior to the time that 
assignment of an effective date was an issue, VA received in June 
2007 the Veteran's estimation that he had submitted his claims 
for service connection for low back, cervical spine and right 
shoulder disability in "mid-2003."  This was not for purposes 
of assignment of an effective date, as service connection for 
these disabilities had not yet been granted; rather, this was a 
request for prompt action on the part of the RO to adjudicate as 
yet unadjudicated but long-standing claims for service connection 
for low back, cervical spine, and right shoulder disability.

More generally, the Veteran has submitted and re-submitted 
numerous previously lost documents on several occasions in order 
to forge ahead with numerous claims affected by the loss of his 
claims file; and after close review by the Board there is no 
affirmative indication that any of the submitted documentation 
was contrived or prepared and submitted significantly (more than 
a few to several days) later than the date of the correspondence.  
This creates a complex web of evidence, lost and then previously 
recovered rating decisions, statements of the case, a Board 
decision, etc., such that the likelihood of intentionally 
manipulating the record without a resultant inconsistency 
becoming apparent is low.  It is at this point in time impossible 
for the Veteran to prove definitively that he previously 
submitted the document dated in August 2004 to VA; however, there 
is no doubt that numerous documents he has submitted were lost by 
VA and that he has had to resubmit many such documents.  As the 
Veteran has pursued so many claims over so long a period of time, 
under such difficult circumstances, and with not even one 
affirmative indication of an intention to fabricate or 
disingenuously manipulate evidence, it appears unlikely that in 
this one instance he has sought to disingenuously manipulate the 
record.

Accordingly, the Board finds that it is at least as likely as not 
that in August 2004 the Veteran properly submitted to VA claims 
for service connection for low back, cervical spine, and right 
shoulder disabilities.  The date of the copy of the document 
submitted by the Veteran in January 2008 is August 16, 2004.  As 
the original is not in the claims file, the Board cannot know the 
date that the original document was received and date-stamped by 
the RO.  

As discussed above, generally, though with certain exceptions not 
applicable in this case, the effective date to be assigned for a 
grant of service connection is the date of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  
The indicated signature date of the copy of the Veteran's claim 
for service connection for low back, cervical spine and right 
shoulder disability is August 16, 2004.  Therefore, the earliest 
possible effective date, August 16, 2004, presumed under these 
unusual circumstances to be the date the claim was received by 
VA, is assigned for service connection for low back disability, 
cervical spine disability, and right shoulder disability.  This 
is a full grant of the benefits sought by the Veteran with 
respect to his appeal as to the assignment of earlier effective 
dates in this appeal.  (See Veteran's VA Form 9 dated in May 
2009; Veteran's statement in support of claim dated in October 
2008.)


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, an effective date of August 16, 2004, for service 
connection for low back disability is granted.

Subject to the law and regulations governing payment of monetary 
benefits, an effective date of August 16, 2004, for service 
connection for cervical spine disability is granted.

Subject to the law and regulations governing payment of monetary 
benefits, an effective date of August 16, 2004, for service 
connection for right shoulder disability is granted.  


REMAND

The Veteran seeks an initial rating in excess of 10 percent for 
left knee disability.  As noted above, the Veteran's claims file 
has been lost on at least one occasion subsequent to the 
effective date of service connection, September 23, 1994.  

At an August 2008 VA examination of the Veteran's left knee 
(among other disabilities), the claims file was not available for 
review.  Physical findings of the left knee were limited-it was 
noted that the Veteran had residuals of a left knee injury with 
traumatic arthritis, and a seemingly inconsistent diagnosis of 
left knee strain was rendered.  The examiner opined that there 
were mild effects on the Veteran's ability to conduct chores, 
travel, or drive.  At a March 2007 VA examination, the examiner 
did not have access to the claims file, VA records, or service 
treatment records.  Further, the focus was not on the level of 
disability of the left knee, but rather whether the Veteran's 
orthopedic disability of the left knee should be considered 
service-connected in addition to his residual scar.  

In a May 2008 rating decision, the orthopedic disabilities of the 
left knee were found to be service-connected effective September 
23, 1994, and the initial disability rating for left knee 
disability was consequently increased to 10 percent, effective 
September 23, 1994.  

In sum, there is no adequate VA examination of the Veteran's 
service-connected left knee disability of record for the period 
from September 23, 1994, forward.  The Veteran should be 
scheduled for a VA examination that includes review of the claims 
file and includes a retrospective medical opinion as to the level 
of disability present from September 1994 through the present 
time.  See U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80 
(2008); Vigil v. Peake, 22 Vet. App. 63 (2008).

With respect to the Veteran's claim for a rating in excess of 70 
percent for PTSD, the Board notes that the examiner did not have 
the Veteran's claims file or medical records available for review 
and that there is no rationale with respect to the extent which 
the Veteran's PTSD affects his occupational and social 
functioning.  A VA examination that includes a review of the 
Veteran's claims file and more complete psychiatric findings is 
needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (if a VA 
examination report does not contain sufficient detail it is 
required that the report be returned as inadequate for rating 
purposes).

All relevant records of VA and private treatment should be 
obtained and associated with the claims file prior to scheduling 
of the VA examinations of the Veteran's and left knee and 
psychiatric disabilities.  See 38 U.S.C.A. § 5103A(a)-(c); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).
 
 Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
(1) treated his left knee disability during the 
period from September 1994 to the present, and 
(2) treated his psychiatric disability during 
the period from May 2007 forward.  

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain records from each health care 
provider the Veteran identifies that have not 
been previously obtained.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA examination for the purpose 
of determining the current severity of his 
service-connected left knee disability.  

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.
 
The examiner should perform full range of 
motion studies of the left knee and comment on 
the functional limitations of the service-
connected left knee disability caused by pain, 
flare-ups of pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as limitation 
of motion of the left knee in degrees.  

The examiner should also note whether or the 
extent to which there is any instability, 
crepitus, or swelling of the left knee upon 
physical examination.

The examiner should also provide an opinion, 
based on history related by the Veteran and a 
review of the claims file, as to whether the 
Veteran has experienced any significantly 
greater or lesser degree of left knee 
disability than is currently present during 
the period from September 1994 forward.

The examiner should also provide findings as 
to the nature and extent of the impact of the 
Veteran's left knee disability on his social 
and occupational functioning and day-to-day 
activities.

The examiner is requested to provide a 
complete rationale for his or her findings, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles, which should be set forth in a 
legible report.  

3.  Additionally, once all available medical 
records have been received, make arrangements 
with the appropriate VA medical facility for 
the Veteran to be afforded a VA mental health 
examination for the purpose of determining the 
current severity of his service-connected PTSD. 

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

For the Veteran's PTSD, the examiner should 
describe the nature and extent of the 
Veteran's present disability.

A global assessment of functioning (GAF) score 
should be assigned with an explanation as to 
the basis for the assigned score.

The examiner should also provide findings as 
to the nature and extent of the impact of the 
Veteran's PTSD on his social and occupational 
functioning and day-to-day activities.

The examiner is requested to provide a 
complete rationale for his or her findings, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) and 
an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


